   Case 3:19-cr-00002-DHB-BKE Document 61 Filed 04/20/20 Page 1 of 2

                                                                       ...

                                                        U.S.OlSTRiCT COURT
                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF GEORGIA
                             DUBLIN DIVISION            20 ftPR 20 PH 2"- 56
                                                     CLERK
UNITED STATES OF AMERICA


     V.                                        OR 319-002


JULIAN    BAHENA




                                 ORDER




     Presently before the Court is a motion for credit for time

served by Defendant Julian Bahena.       Specifically, Defendant seeks

credit against his federal sentence for the time he served in

custody between his arrest by state authorities on April 8, 2018

and March 9, 2019.     Notably, at the time of Defendant's arraignment

in this case on February 25, 2019, he was brought into this Court

on a Writ of Habeas Corpus ad Prosequendum.         (See Writ, Doc. No.




     Matters of credit for time served and other length of sentence

determinations are better directed to the federal Bureau of Prisons


("BOP") and not this Court.        Any judicial challenge to the BOP's

decision must be brought under 28 U.S.C. § 2241 and is subject to

administrative      exhaustion   requirements.    See    Santiago-Lugo         v.

Warden, 785 F.3d 467, 475 (11^^ cir. 2015) ("The [administrative]

exhaustion requirement is still a requirement, it's just not a

jurisdictional one."); Davis v. Warden, FCC Coleman-USP I, 661 F.
    Case 3:19-cr-00002-DHB-BKE Document 61 Filed 04/20/20 Page 2 of 2



App'x 561, 562 (11th cir. 2016) (noting that to properly exhaust

administrative remedies, a § 2241 petitioner must comply with the

BOP's deadlines and procedural rules).

         Moreover, a petition for relief under § 2241 must be brought

in the district of confinement rather than in the sentencing court.

Fernandez v. United States, 941 F.2d 1488, 1495 (ll^h Cir. 1991).

Accordingly, once Defendant exhausts his administrative remedies

with the BOP, he must bring his § 2241 challenge in the Southern

District of West Virginia, which has territorial jurisdiction over

the facility in which Defendant is presently incarcerated.

         Upon the foregoing. Defendant's motion for credit for time

served (doc. no. 60) is hereby DENIED.         The Clerk is directed to

send the service copy of this Order to Defendant at FCI Beckley in

West Virginia.

         ORDER ENTERED at Augusta, Georgia, this            day of April,

2020 .




                                        UNITED STATE/ DISTRICT JUDGE
